COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                NO. 2-08-473-CV

IN RE MAIN ST. TRAVEL CENTER OF MONSEY, INC.                         RELATORS
AND BEN WEBER

                                     ------------

                             ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

        The court has considered relators’ petition for writ of mandamus and writ

of prohibition and is of the opinion that relief should be denied. Accordingly,

relators’ petition for writ of mandamus and writ of prohibition is denied.

        Relators shall pay all costs of this original proceeding, for which let

execution issue.




                                                    PER CURIAM


PANEL: DAUPHINOT, LIVINGSTON, and MCCOY, JJ.

DELIVERED: December 29, 2008




  1
      … See Tex. R. App. P. 47.4.